UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52618 SOUTHERN TRUST SECURITIES HOLDING CORP. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of (I.R.S Employer Incorporation or organization) Identification No.) 145 Almeria Ave., Coral Gables, Florida (Address of principal executive offices) (Zip Code) (305) 446-4800 (Registrant’s telephone area, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: The registrant had 19,177,828 shares of common stock issued and outstanding on June 6, 2012. Introductory Note:The Registrant qualifies as a “smaller reporting company” and has elected to comply with the requirements applicable to smaller reporting companies set forth in Regulation S-K and Form 10-Q. INDEX Item 1. Consolidated Interim Financial Statements Consolidated Statements of Financial Condition as of March 31, 2012 and December 31, 2011 3 Consolidated Statements of Operations and Comprehensive Loss for the three and three months ended March 31, 2012 and 2011 4 Consolidated Statements of Changes in Stockholders’ Equity 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 6 Notes to Consolidated Interim Financial Statements 7 - 29 Item 2. Management’s Discussion and Analysis 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 39 Part II Item 1. Legal Proceedings 40 Item 1A. Risk Factors 42 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 42 Item 3. Default Upon Senior Securities 42 Item 4. None. 42 Item 5. Other Information 42 Item 6. Exhibits 43 Signature Page 44 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION March 31, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Restricted cash Securities owned at fair value Due from clearing brokers Commissions receivable Investment in AR Growth Investment in Nexo Emprendimientos, S.A. (see Note 17) Other assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Accounts payable and accrued expenses $ $ Payable to customers Notes payable Total liabilities Commitments and contingencies (notes 15 and 16) Stockholders' equity Series C 8% convertible preferred stock, no par value, 2.5 million shares authorized, 520,000 issued and outstanding Common stock, no par value, 100 million shares authorized; 19,177,826 and 19,177,826 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Southern Trust Securities Holding Corp. and Subsidiaries stockholders' equity Noncontrolling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 3 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Three Months Three Months Ended Ended March 31, March 31, (Unaudited) (Unaudited) Revenues Trading income $ $ Commissions Investment banking fees Managed account fees Interest and dividend income Other miscellaneous income - Expenses Commissions and clearing fees Employee compensation and benefits Occupancy Communications and market data Professional fees Travel and entertainment Depreciation and amortization Interest expense Other operational expenses Loss before equity in loss of NEXO Emprendimientos SA ) ) Equity in loss of NEXO Emprendimientos SA ) ) Net loss ) ) Net income attributable to noncontrolling interest Net loss attributable to Southern Trust Securities Holding Corp. and Subsidiaries $ ) $ ) Net loss applicable to common stockholders $ ) $ ) Comprehensive loss: Net loss $ ) $ ) Foreign currency translation adjustment Total Comprehensive loss ) ) Comprehensive loss attributable to noncontrolling interest Comprehensive loss attributable to Southern Trust Securities Holding Corp. $ ) $ ) Weighted average common shares outstanding Basic and diluted Net (loss) per common share Basic $ ) $ ) See accompanying notes to consolidated financial statements. 4 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLERS' EQUITY Preferred Stock Common Stock Additional Paid-In Accumulated Accumulated Other Comprehensive Income Total Stockholders' Noncontrolling Total Shares Amount Shares Amount Capital Deficit (loss) Equity Interest Equity Balances, January 1, 2010 $ ) $ Stock-based compensation Comprehensive loss: Net income Foreign currency currency adjustment ) ) ) Balances, December 31, 2010 ) ) Issuance of common stock in private placement Issuance of common stock in connection with Nexo investment Stock-based compensation Dividends to preferred stockholders ) ) ) Comprehensive loss: Net loss ) ) ) Foreign currency currency adjustment ) ) ) Balance, December 31, 2011 $ ) $ ) $ $ $ Stock based compensation Comprehensive loss: Net loss ) ) ) Foreign currency currency adjustment Balance, March 31, 2012 (unaudited) $ ) $ ) $ $ $ See accompanying notes to consolidated financial statements. 5 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Three Months Ended Ended March 31, March 31, (Unaudited) (Unaudited) Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Stock-based compensation - employees Depreciation and amortization Loss in equity of affiliate Changes in operating assets and liabilities: Securities owned ) Due from clearing broker ) Commissions receivable ) Other assets ) ) Accounts payable and accrued expenses Payable to custormers Net cash provided by operating activities ) Cash Flows from investing activities Purchases of equipment ) - Net cash used in investing activities ) - Cash flows from financing activities Principal payments on notes payable and capital lease obligations ) ) Net cash flows used in financing activities ) ) Effect of foreign exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplementary disclosure of cash flow information: Cash paid during the years for interest $ $ See accompanying notes to consolidated financial statements. 6 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Presentation The following (a) condensed consolidated statement of financial condition as of March 31, 2012, which has been derived from audited financial statements, and (b) the unaudited condensed consolidated interim financial statements included herein have been prepared by Southern Trust Securities Holding Corp. and subsidiaries(collectively, the “Company”) in accordance with accounting principles generally accepted in the Unites States (“GAAP”) for interim financial information and the instructions to the quarterly report on Form 10-Q and Rule 8-03 of Regulation S-X. We are providing herein the consolidated interim statements of financial condition of Southern Trust Securities Holding Corp. and subsidiaries (collectively the "Company") as of March 31, 2012 and December 31, 2011, and the related consolidated interim statements of operations and comprehensive loss for the three months ended March 31, 2012 and 2011, and cash flows for the three months ended March 31, 2012 and 2011 and the consolidated interim statements of changes in stockholders equity and comprehensive income (loss) for the three months ended March 31, 2012.Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. The consolidated interim financial statements should be read in conjunction with the Company's consolidated financial statements and related notes contained in the Company's Annual Report on Form 10-K for the year ended December 31, 2011 as filed with the SEC. The information furnished in this report reflects all adjustments consisting of only normal recurring adjustments, which are in the opinion of management necessary for a fair presentation of the results for the interim periods. The results of operations for the three months ended March 31, 2012 are not necessarily indicative of results that may be expected for the fiscal year ending December 31, 2012. 2. Nature of operations Southern Trust Securities Holding Corp. (the "Company”) owns Southern Trust Securities, Inc. ("STS"), Southern Trust Metals, Inc. (“STM”), Southern Trust Securities Asset Management, Inc. ("STSAM"), and Loreley Overseas Corporation (“LOR”). Additionally, on October 23, 2006, the Company formed Kiernan Investment Corp. (“KIC”) as an international business company in Belize.KIC has had very limited operations since inception. The Company contributed $105,653 in cash to form a new company, IPWM, España S.A. ("IPWM Spain") under a partnership agreement with a Swiss Financial Group, International Private Wealth Management, SA (“IPWM, SA”), in exchange for a 50.01% interest and control of the newly created company.During July 2008, IPWM Spain commenced operations and opened offices in the cities of Barcelona, Spain, San Sebastian, Spain and Marbella, Spain.IPWM Spain had limited operations for the three months ended March 31, 2012 and the year ended December 31, 2011. The Company is a Florida corporation and was organized on January 25, 2000.STS, a Florida corporation, was organized on June 10, 1999 and is registered as an introducing broker/dealer with the Securities and Exchange Commission (“SEC”).STS is a member of the Financial Industry Regulatory Authority (“FINRA”) and National Futures Association (“NFA”). STS operates as an introducing broker clearing customer trades on a fully disclosed basis through clearing firms.Under this basis, it forwards all customers transactions to another broker who carries all customers’ accounts and maintains and preserves books and records.Pershing, LLC currently performs the transaction clearing functions and related services for STS.STSAM, a Florida corporation formed on November 22, 2005, is a fee-based investment advisory company which offers its services to retail customers. STM, a Florida corporation formed on October 29, 2009, to capitalize on investor interest in the trading of precious metals such as gold, silver, platinum, and palladium.LOR, a British Virgin Islands corporation, was formed on May 19, 2004, and acts as an international intermediary for STM’s international trading transactions; the corporation had been inactive until 2010. 7 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 3. Liquidity The Company reported a net loss applicable to common shareholders of approximately $288,504 and $239,493 for the three month periods ended March 31, 2012 and 2011, respectively. The Company has not attained a level of revenues sufficient to support recurring expenses. Should the Company revenues decline from their current levels the Company will need to seek alternative sources of funding to continue its operations. 4. Summary of significant accounting policies Basis of Presentation and Principles of Consolidation The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”). The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, STS, STM, STSAM, LOR, and KIC.IPWM Spain’s assets and liabilities are consolidated with those of the Company and the outside investor’s 49.99% interest in IPWM Spain is included in the accompanying consolidated financial statements as a non-controlling interest.All intercompany balances and transactions have been eliminated in consolidation. Use of Estimates The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect certain reported amounts of assets and liabilities at the date of the consolidated financial statements, as well as their related disclosures.Such estimates and assumptions also affect the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers short-term interest bearing investments with initial maturities of three months or less to be cash equivalents. Cash and cash equivalents consist of cash in banks, free credit on investment accounts and money market accounts. Government and Other Regulation The business of STS is subject to significant regulation by various governmental agencies and self-regulatory organizations. Such regulation includes, among other things, periodic examinations by these regulatory bodies to determine whether the Company is conducting and reporting its operations in accordance with the applicable requirements of these organizations. 8 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 4. Summary of significant accounting policies (continued) Property and Equipment Property and equipment is stated at cost less accumulated depreciation and amortization.Improvements are amortized using the straight-line method over the shorter of the estimated useful lives of the respective assets or the lease term. Depreciation is computed using the straight-line method over the estimated useful lives of the assets.Repairs and maintenance are expensed as incurred while betterments and improvements are capitalized. When property and equipment are retired, sold, or otherwise disposed of, the asset’s carrying amount and related accumulated depreciation are removed from the accounts and any gain or loss is included in operations. Off-Balance Sheet Arrangements We were not a party to any off-balance sheet arrangements during the period ended March 31, 2012.We do not have any interest in limited purpose entities, which include special purpose entities and structured finance entities. Long-Lived Assets In accordance with Financial Accounting Standard Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 360 “Property, Plant, and Equipment,” the Company records impairment losses on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets’ carrying amounts.There were no impairment charges during the three months ended March 31, 2012 and 2011. Fair Value of Financial Instruments – Definition and Hierarchy In accordance with GAAP, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Company uses various valuation approaches.In accordance with GAAP, a fair value hierarchy for inputs is used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available.Observable inputs are those that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Company.Unobservable inputs reflect the Company’s assumptions about the inputs market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. 9 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 4. Summary of significant accounting policies (continued) Fair Value of Financial Instruments – Definition and Hierarchy (continued) The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1 – Inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities the Company has the ability to access. Level 2 - Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The availability of valuation techniques and observable inputs can vary from security to security and is affected by a wide variety of factors including, the type of security, whether the security is new and not yet established in the marketplace, and other characteristics particular to the transaction.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Those estimated values do not necessarily represent the amounts that may be ultimately realized due to the occurrence of future circumstances that cannot be reasonably determined. Because of the inherent uncertainty of valuation, those estimated values may be materially higher or lower than the values that would have been used had a ready market for the securities existed. Accordingly, the degree of judgment exercised by the Company in determining fair value is greatest for securities categorized in Level 3. In certain cases, the inputs used to measure fair value may fall into differentlevels of the fair value hierarchy. In suchcases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement in its entirety falls is determined based on the lowest level input that is significant to the fair value measurement. Fair value is a market-based measure considered from the perspective of a market participant rather than an entity-specific measure.Therefore, even when market assumptions are not readily available, the Company’s own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date.The Company uses prices and inputs that are current as of the measurement date, including periods of market dislocation.In periods of market dislocation, the observability of prices and inputs may be reduced for many securities.This condition could cause a security to be reclassified to a lower level within the fair value hierarchy. Fair values of financial instruments are estimated using relevant market information and other assumptions, as more fully disclosed in Note 6. Fair value estimates involve uncertainties and matters of significant judgment regarding interest rates, credit risk, prepayments, and other factors, especially in the absence of broad markets for particular instruments. Changes in assumptions or in market conditions could significantly affect the estimates. 10 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 4. Summary of significant accounting policies (continued) Valuation Techniques The Company values investments in securities that are freely tradable and are listed on a national securities exchange or reported on the NASDAQ national market at their last sales price as of the last business day of the year. Derivative Contracts The Company records its derivative activities at fair value. Gains and losses from derivative contracts are included in trading income in the consolidated statements of operations. Derivative contracts include future and option contracts related to foreign currencies, government bonds and other securities. The fair value of the derivative contracts traded by the Company is generally based on quoted prices in active markets on national exchanges. The derivative contracts, such as options and futures, which are listed on a national securities exchange or reported on the NASDAQ national market, are generally categorized in Level 1 of the fair value hierarchy. Offsetting of Amounts Related to Certain Contracts The Company has elected to offset fair value amounts recognized for cash collateral receivables and payables against fair value amounts recognized for net derivative positions executed with the same counterparty under the same master netting arrangement.At March 31, 2012 and December 31, 2011, the Company offset cash collateral receivables of approximately $19,000 and $9,000 against its net derivative positions, respectively. Broker Receivable and Payable to Customers As part of its operations STM collects funds from customers and remits the amounts to the respective clearing broker.The receivable and payable amounts are stated at the amounts transferred.Upon liquidation of customer positions, STM typically remits the proceeds back to the customer after deducting commission and other fees. As further discussed in Note 5, the Company is dependent upon clearing brokers to satisfy its obligations to the Company in order for the Company to liquidate its payable to the customers. Securities Transactions Revenues for executing customer securities transactions and associated expenses are recorded as earned and incurred, on a trade date basis. Securities owned are valued at fair value. Unrealized appreciation or depreciation is reflected in income currently. Commissions Commissions and related clearing expenses are recorded on a trade-date basis as securities transactions occur. 11 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 4. Summary of significant accounting policies (continued) Investment Banking Fees Investment banking fees include fees, net of syndication expenses, arising from securities offerings in which the Company acts as an underwriter or agent.Investment banking revenues also include fees earned in providing financial advisory services.These revenues are recorded in accordance with the terms of the investment banking agreements. Managed Account Fees Managed account fees are primarily earned based on a percentage of assets under management. Fees are computed and due at specified intervals, generally quarterly and recorded when earned. Investments-Equity Method Investee companies that are not consolidated, but over which the Company exercises significant influence, are accounted for under the equity method of accounting. Whether or not the Company exercises significant influence with respect to an Investee depends on an evaluation of several factors including, among others, representation on the Investee company’s board of directors and ownership level, which is generally a 20% to 50% interest in the voting securities of the Investee company. Under the equity method of accounting, an Investee company’s accounts are not reflected within the Company’s Consolidated Statements of Financial Condition and Statements of Operations; however, the Company’s share of the earnings or losses of the Investee company, Nexo Emprendimientos S.A., is reflected in the caption ‘‘Equity in loss of Nexo Emprendimientos, S.A.” in the Consolidated Statements of Operations. The Company’s carrying value in an equity method Investee company is reflected in the caption ‘‘Investment in Nexo Emprendimientos, S.A.” in the Company’s Consolidated Statements of Financial Condition. As a result of an additional 12.2% interest in Nexo, thereby increasing its level of ownership to 29.5%, the Company changed its method of accounting for this investment from the cost method to the equity method. According to ASC 323-10-35-33, the investment, results of operations (current and prior periods presented), and retained earnings of the investor shall be adjusted retroactively as if the equity method had been in effect during all previous periods in which the investment was held. The carrying amount of an investment in common stock of an investee that qualifies for the equity method of accounting may differ from the underlying equity in net assets of the investee. The difference shall affect the determination of the amount of the investor's share of earnings or losses of an investee as if the investee were a consolidated subsidiary. However, if the investor is unable to relate the difference to specific accounts of the investee, the difference shall be recognized as goodwill and not be amortized in accordance with Intangibles-Goodwill. However, an equity investor shall recognize its share of any impairment charge recorded by an investee in accordance with the guidance in Investments- Equity method and consider the effect, if any, of the impairment on the investor’s basis difference in the assets giving rise to the investee’s impairment charge. On March 21, 2012, Nexo executed a debt for equity exchange, which resulted in the issuance of new shares by Nexo, thereby reducing the Company’s level of ownership in Nexo from 29.5% to 25.13%. Subsequent to March 31, 2012, the Company exercised a put option, thereby further reducing its level of ownership in Nexo.The Company anticipates reducing its level of ownership below 20% by June 30, 2012. 12 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 4. Summary of significant accounting policies (continued) Investments-Equity Method (continued) As a result of the method change noted in the prior paragraph, the 2010 investment accumulated deficit was adjusted to give effect to equity method accounting. December 31,2010 Effect of Giving Effect December 31, 2010 Retrospective to Retrospective As originally Application of Application of Reported Equity Method Equity Method Investment in Nexo Emprendimientos, S.A. $ $ ) $ Accumulated Deficit ) ) ) Equity in income of NEXO Emprendimientos SA - March 31,2011 Effect of Giving Effect March 31, 2011 Retrospective to Retrospective As originally Application of Application of Reported Equity Method Equity Method Equity in income of NEXO Emprendimientos SA - $ ) $ ) Income Taxes The Company files a consolidated income tax return with its subsidiaries.The Company accounts for income taxes in accordance with FASB ASC Topic 740 “Income Taxes”, which requires accounting for deferred income taxes under the asset and liability method.Deferred income tax asset and liabilities are computed for difference between the financial statement and tax bases of assets and liabilities that will result in taxable or deductible amounts in the future based on the enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established, when necessary, to reduce the deferred income tax assets to the amount expected to be realized. The determination of the Company’s provision for income taxes requires significant judgment, the use of estimates, and the interpretation and application of complex tax laws.Significant judgment is required in assessing the timing and amounts of deductible and taxable items and the probability of sustaining uncertain 13 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 4. Summary of significant accounting policies (continued) Income Taxes (continued) tax positions.The benefits of uncertain tax positions are recorded in the Company’s consolidated financial statements only after determining a more-likely-than-not probability that the uncertain tax positions will withstand challenge, if any, from tax authorities.When facts and circumstances change, the Company reassesses these probabilities and records any changes in the consolidated financial statements as appropriate. In accordance with GAAP, the Company is required to determine whether a tax position of the Company is more likely than not to be sustained upon examination by the applicable taxing authority, including resolution of any related appeals or litigation processes, based on the technical merits of the position.The tax benefit to be recognized is measured as the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement.De-recognition of a tax benefit previously recognized could result in the Company recording a tax liability that would reduce stockholders’ equity.This policy also provides guidance on thresholds, measurement, de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition that is intended to provide better consolidated financial statement comparability among different entities.Management’s conclusions regarding this policy may be subject to review and adjustment at a later date based on factors including, but not limited to, on-going analyses of and changes to tax laws, regulations and interpretations thereof. Generally, the tax filings are no longer subject to income tax examinations by major taxing authorities for years before 2008. Any potential examinations may include questioning the timing and amount of deductions, the nexus of income among various tax jurisdictions and compliance with U.S. federal, state and local tax laws. The Company's management does not expect that the total amount of unrecognized tax benefits will materially change over the next twelve months. Interest and Penalty Recognition on Unrecognized Tax Benefits The Company recognizes interest accrued related to unrecognized tax benefits in interest expense and penalties in other operational expenses. No interest expense or penalties have been recognized as of and for the three month periods ended March 31, 2012 and 2011 and the year ended December 31, 2011. Foreign Currency Adjustments The financial position and results of operations of the Company’s foreign subsidiary is measured using the foreign subsidiary’s local currency as the functional currency in accordance with FASB ASC Topic 830, “Foreign Currency Matters.” Revenues and expenses of such subsidiary have been translated into U.S. dollars at average exchange rates prevailing during the period. Assets and liabilities have been translated at the rates of exchange as of the balance sheet date. The resulting translation gain and loss adjustments are recorded directly as a separate component of stockholders’ equity.Foreign currency translation adjustments resulted in a gain of $6,277 and $11,343 for the three months ended March 31, 2012 and 2011, respectively. Transaction gains and losses that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the consolidated results of operations as incurred. 14 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 4. Summary of significant accounting policies (continued) Comprehensive Income (Loss) The Company complies with FASB ASC Topic 220, “Comprehensive Income,” which establishes rules for the reporting and display of comprehensive income (loss) and its components.FASB ASC Topic 220 requires the Company’s change in foreign currency translation adjustments to be included in other comprehensive loss, and is reflected as a separate component of stockholders’ equity. Fair Value of Financial Instruments The approximate fair value of the mortgage loan as of March 31, 2012 and December 31,211 was $916,000 and $944,000, respectively. The carrying amount of all other financial assets and liabilities that qualify as financial instruments under FASB ASC Topic 825, “Financial Instruments,” approximate their carrying amounts presented in the accompanying consolidated statements of financial condition at March 31, 2012 and December 31, 2011. Loss Per Common Share The Company complies with the accounting and disclosure requirements of FASB ASC 260, “Earnings Per Share.” Basic loss per common share is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding during the period.The calculation of diluted net loss per share excludes zero and 4,500 warrants and 2,080,000 shares of common stock issuable upon the conversion of the Series C 8% convertible preferred stock as of March 31, 2012 and 2011, respectively, since their effect is anti-dilutive. Loss Contingencies The Company recognizes contingent losses that are both probable and estimable.In this context, the Company defines probability as circumstances under which events are likely to occur.In regards to legal cost, we record such costs as incurred. Funds received from court awarded legal settlements The Company accounts for funds received from court awarded legal settlements on the cash basis.These funds are reported as miscellaneous income on the consolidated statements of operations. Investment The Company classifies its common stock investment in AR Growth Finance Corp. (“AR Growth”) as available-for-sale in accordance with FASB ASC Topic 320, “Investments-Debt and Equity securities.” Available-for-sale investments are carried on the consolidated statements of financial condition at their fair value with the current period adjustments to the carrying value recorded in accumulated other comprehensive income (loss). Stock-Based Compensation The Company complies with FASB ASC Topic 718 “Compensation – Stock Compensation,” which establishes standards for the accounting for transactions in which an entity exchanges its equity instruments for goods or services. 15 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 4. Summary of significant accounting policies (continued) Stock-Based Compensation (continued) It also addresses transactions in which an entity incurs liabilities in exchange for goods or services that are based on the fair value of the entity’s equity instruments or that may be settled by the issuance of those equity instruments. FASB ASC Topic 718 focuses primarily on accounting for transactions in which an entity obtains employee services in share-based payment transactions.FASB ASC Topic 718 requires an entity to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award (with limited exceptions).That cost will be recognized over the period during which an employee is required to provide service in exchange for the award the requisite service period (usually the vesting period).No compensation costs are recognized for equity instruments for which employees do not render the requisite service.The grant-date fair value of employee share options and similar instruments will be estimated using option-pricing models adjusted for the unique characteristics of those instruments (unless observable market prices for the same or similar instruments are available).If an equity award is modified after the grant date, incremental compensation cost will be recognized in an amount equal to the excess of the fair value of the modified award over the fair value of the original award immediately before the modification.Based on stock options and stock awards that vested during quarter ended March 31, 2012 and 2011, the Company recorded approximately $52,000 and $48,000, respectively, as compensation expense under FASB ASC 718. Nonemployee awards The fair value of equity instruments issued to a nonemployee is measured by using the stock price and other measurement assumptions as of the date of either: (i) a commitment for performance by the nonemployee has been reached; or (ii) the counterparty’s performance is complete.Expenses related to nonemployee awards are generally recognized in the same period as the Company incurs the related liability for goods and services received.The Company recorded stock compensation of approximately $4,600 and $-0-during the quarter ended March 31, 2012 and 2011, respectively, related to consulting services. Recently Adopted Accounting Pronouncements On June 16, 2011, the FASB issued ASU No. 2011-05, “Presentation of Comprehensive Income (Topic 220),” which requires companies to report total net income, each component of comprehensive income, and total comprehensive income on the face of the income statement, or as two consecutive statements. The components of comprehensive income will not be changed, nor does the ASU affect how earnings per share is calculated or reported. These amendments will be reported retrospectively upon adoption. The adoption of the ASU had no material impact on the Company’s March 31, 2012 Form 10-Q filing. In May 2011, the FASB issued an accounting standard update which works to achieve common fair value measurement and disclosure requirements in GAAP and International Financial Reporting Standards. The update both clarifies the FASB’s intent about the application of existing fair value guidance, and also changes certain principles regarding measurement and disclosure. The update is effective prospectively and is effective for annual periods beginning after December 15, 2011. The adoption of the ASU had no material impact on the Company’s March 31, 2012 Form 10-Q filing. 16 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 5. Clearing Arrangements STS, the Company’s broker-dealer subsidiary, has clearing agreements with clearing brokers to provide execution and clearing services on behalf of its customers on a fully disclosed basis. All customer records and accounts are maintained by the clearing brokers. STS maintains a deposit with one of the clearing brokers. A termination fee may apply if the Company were to terminate its relationship with the respective clearing broker. 6. Fair value measurements The Company's assets and liabilities recorded at fair value have been categorized based upon a fair value hierarchy in accordance with GAAP guidance for fair value measurement.See Note 4 for a discussion of the Company's policies regarding this hierarchy. Cash and cash equivalents, receivables, as well as accounts payable and accrued expenses, and other current liabilities, as reflected in the consolidated financial statements, approximate fair value because of the short-term maturity of these instruments. The estimated fair value of our other long-term debt instruments, approximate their carrying amounts as the interest rates approximate our current borrowing rate for similar debt instruments of comparable maturity, or have variable interest rates. Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. Changes in assumptions could significantly affect the estimates. March 31, 2012 December 31, 2011 Fair Value Carrying Fair Carrying Fair Hierarchy Amount Value Amount Value Liabilities: Mortgage payable at 7.28% due 2020 Level 3 $ The fair value estimates of these financial instruments were based upon a discounted cash flow analysis taking into consideration current rates. The Company's financial assets and liabilities measured at fair value on a recurring basis include those securities classified as securities owned on the consolidated statements of financial condition. 17 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 6. Fair value measurements (continued) Quoted Prices in Active Significant Markets Other Significant Balance for Identical Observable Unobservable Collateral as of Assets Inputs Inputs Held March 31, (Level 1) (level 2) (Level 3) at Broker Assets Securities owned, at fair value: Money market $ $
